FILED
                            NOT FOR PUBLICATION                               MAY 29 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NORMA ELENA MARTINEZ,                            No. 11-71180

              Petitioner,                        Agency No. A096-510-467

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted May 29, 2015**
                             San Francisco, California

Before: TASHIMA and PAEZ, Circuit Judges, and BLOCK, Senior District
Judge.***

       Norma Elena Martinez, a native and citizen of Mexico, petitions for review

of the decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
from an Immigration Judge’s (“IJ”) determination that she made a false claim of

citizenship under 8 U.S.C. § 1182(a)(6)(C)(ii). We have jurisdiction to review the

final order of removal under 8 U.S.C. § 1252(a), and we deny the petition.

      1. Substantial evidence supports the IJ’s adverse credibility determination.

“We review findings of fact for substantial evidence.” Valadez-Munoz v. Holder,

623 F.3d 1304, 1308 (9th Cir. 2010). Credibility determinations are findings of

fact. Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir. 2011). “‘To reverse [such a]

finding we must find that the evidence not only supports [a contrary] conclusion,

but compels it.’” Id. (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1

(1992)). Martinez admitted that she had misled immigration authorities about her

name on multiple occasions. Her misrepresentations and actions before

immigration officers constitute substantial evidence that supports the IJ’s adverse

credibility determination. See Kaur v. Gonzales, 418 F.3d 1061, 1066 (9th Cir.

2005).

      2. The IJ and BIA did not err in determining that Martinez falsely

represented herself to be a U.S. citizen under § 1182(a)(6)(C)(ii). See Valadez-

Munoz, 623 F.3d at 1308. Because the IJ determined that Martinez’s testimony

was not credible, we consider a sworn statement from Martinez and an I-213 Form

completed by immigration officers, both of which are in the administrative record.


                                         2
Her sworn statement and the I-213 Form support the determination that Martinez

attempted to enter the United States by intentionally presenting a false U.S. birth

certificate. The IJ and BIA did not err in so ruling.

      3. The record does not contain credible evidence that Martinez timely

recanted. “[W]hen a person supposedly recants only when confronted with

evidence of his prevarication, the [doctrine of timely recantation] is not available.”

Valadez-Munoz, 623 F.3d at 1310. The I-213 Form indicates that Martinez had

“present[ed]” a false birth certificate and that “[t]he primary inspector suspected

[Martinez] was not the rightful[] owner of the document and referred [Martinez] to

secondary [inspection] for further investigation. During the secondary inspection,

[Martinez] admitted true identity and nationality.” On this record, the IJ and BIA

did not err, given that Martinez failed to show that she had recanted before

immigration officers exposed her misrepresentation.

      PETITION FOR REVIEW DENIED.




                                          3